Citation Nr: 1608542	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic pain syndrome, diagnosed as myofascial pain syndrome.

(The issue of entitlement to an effective date earlier than July 23, 2007, for the grant of service connection for degenerative disc disease of the lumbar spine will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (S.B.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.   

In June 2013, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was most recently before the Board in June 2014, when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the VA opinion obtained in August 2014 is inadequate.  The August 2014 VA examination report reflects the opinion of the examiner that the Veteran does not have a mental disorder.  The examiner also stated that "it appears clear that the patient has had chronic pain problems for [years] and that these problems are directly related to injuries sustained in described [motor vehicle accident] while [the Veteran] was on Active duty."  The examiner stated that he was unable to diagnosis chronic pain syndrome. 

The VA opinion does not clarify if the Veteran has a chronic pain syndrome distinguishable from the pain which may be a symptom of his service-connected disabilities.  The Veteran is in receipt of service-connection for residuals of laceration of the left leg with muscle and nerve involvement, residual scar of the left tibia, and degenerative disc disease of the lumbar spine.

VA records reflect that the Veteran has been diagnosed with myofascial pain syndrome.  (See e.g. 2006 VA diagnoses by Dr. Saha.)  The record reflects that the Veteran had trigger points in both trapezius muscles, in addition to positive straight leg raising, and tenderness over the right piriformis muscle.  The Board also notes that the record reflects that there was electrodiagnostic evidence of a peripheral neuropathy involving motor and sensory fibers with no denervation on EMG in the left lower extremity (See January 2006 VA pain clinic consult report.)  

The Board finds that another examination and opinion, preferably by a rheumatologist, is necessary prior to adjudicating the claim.  The examiner should provide an opinion as to whether the Veteran's pain follows a radicular pattern, whether the Veteran has the standard trigger points indicative of a chronic pain syndrome, if the EMG results are indicative that the Veteran's peripheral neuropathy is related to his service-connected disabilities or to another unrelated disease or injury, and if it is as likely as not that his peripheral neuropathy and/or chronic pain syndrome, if he has such, is related to his service-connected disabilities. 

In essence, the Board needs an opinion as to whether it is as likely as not that the Veteran's has a chronic pain syndrome distinguishable from the pain which may be a symptom of his service-connected disabilities.  If he has a chronic pain syndrome, and an opinion as to whether it is as likely as not due, or chronically aggravated by, a service-connected disability, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate all pertinent VA clinical records from the Murfreesboro VAMC from 2004 to present, to include pain clinical records.

2.  After completion of the foregoing, schedule the Veteran for an examination, preferably with a rheumatologist.  The examiner should provide an opinion as to: a.) whether the Veteran's pain follows a radicular pattern; b.) whether the Veteran has the standard trigger points indicative of a chronic pain syndrome; c.) if the EMG results noted in a January 2006 VA record are indicative that the Veteran's peripheral neuropathy is related to his service-connected disabilities or to another unrelated disease or injury; and d.) if it is as likely as not (50 percent or greater) that his peripheral neuropathy and/or chronic pain syndrome, if he has such, is related to or chronically aggravated by a service-connected disability. 

An adequate rationale should be provided for all opinions given.

3.  Following completion of the above, readjudicate the issue of appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




